                Case 19-40561            Doc 19        Filed 10/07/19 Entered 10/07/19 16:40:58                         Desc Main
                                                          Document Page 1 of 3



              SO ORDERED.

              SIGNED this 7 day of October, 2019.




                                                                           John T. Laney, III
                                                                  United States Bankruptcy Judge




                                                          United States Bankruptcy Court
                                                            Middle District of Georgia
In RE:                                                                                                Chapter 13
Simuel Myron Franks
Kathy Denise Franks
1161 Brandywine Ct.                                                                                   Case No. 19-40561-JTL
Columbus, GA 31907-6706

Debtor (s) SSN:
XXX-XX-0137
XXX-XX-9375
                                Order Confirming Plan Awarding Attorney’s Fees Providing Extension Of The Plan
                                     Beyond 36 Months And Providing Payment Of A Small Percentage Plan
The debtor’s(s’) plan having been transmitted to all creditors; and
It having been determined, after hearing on notice, that the debtor’s(s’) plan, or plan as modified, complies with Section 1325 of the
Bankruptcy Code, 11 U.S.C. Section 1325, and with other applicable provisions of Title 11 of the United States Code as shown by Exhibit “A”
attached hereto; and sufficient cause having been shown for the length of the plan to be extended beyond thirty-six months; and the
debtor(s) having testified under oath at the first meeting of creditors to facts sufficient to establish that this small percentage plan is filed in
good faith as that term is defined in In Re Kitchens, 702 F.2d 885 (11th Cir. 1983); and
The Chapter 13 Trustee having recommended that the debtor’s(s’) plan to be confirmed; it is
         ORDERED that the debtor’s(s’) plan, or plan as amended, which plan is attached hereto as Exhibit “A” and incorporated herein by
reference, is confirmed, and the debtor(s) is furthered ordered to strictly comply with the terms of this plan and to maintain in force all
insurance required by any of his contractual agreements; and it is further
         ORDERED that an award of $3,250.00 is made to Brace W. Luquire as interim compensation in this case pursuant to Section 331 of
the Bankruptcy Code for the attorney services rendered in this case. The attorney has previously been paid $0.00. The Trustee is directed to
pay the balance of $3,250.00 as an administrative expense; and it is further
        ORDERED that all pending motions to dismiss filed by the Chapter 13 Trustee are hereby withdrawn, unless a separate order has
been entered resolving the motion.
                                                          END OF DOCUMENT




P.O. Box 1907                                                                                   /s/ Jon DeLoach
Columbus, GA 31902                                                                              Jon DeLoach, GA Bar No. 217220
Phone (706) 327-4151
ecf@ch13trustee.com
                 Case 19-40561              Doc 19 UNITED
                                                    Filed STATES
                                                          10/07/19   EnteredCOURT
                                                                 BANKRUPTCY    10/07/19 16:40:58                  Desc Main
                                                       Document     Page   2 of
                                                      MIDDLE DISTRICT OF GEORGIA3

RE:                                                                                                     Case No. 19-40561-JTL
Simuel Myron Franks
Kathy Denise Franks
1161 Brandywine Ct.
Columbus, GA 31907-6706

                                                                       Trustee's Report
Payment Schedule
Payor                                                           Amount         Start Date              Length

Simuel Myron Franks                                              $585.00        August 07, 2019         End of Plan


Commitment Period: 36 Month Minimum
Anticipated Plan Length: 50 Months

From the payments so received, the trustee shall make disbursements as follows:

Creditor Name                                                 Value     Description                                       Int         Payment
Other Secured
Merchants Acceptance Corporation                                Debt    Kirby Vacuum (< 1Yr )                             5.00           $60.00
Mortgage Arrearage
Home Point Financial Corporation                                Debt    Arrears Thru Aug 2019                             0.00           $75.00
Secured - Vehicle
Flagship Credit Acceptance, Llc                            $8,000.00    2014 Dodge Dart                                   5.00          $200.00
Capital Asset Recovery                                     $4,000.00    2000 Infiniti                                     5.00           $70.00
Uptown Loan Company                                        $1,200.00    1997 Isuzu Rodeo                                  5.00           $50.00
Dso - Arrears
Connecticut Ccspc                                                       Dso Arrears                                       0.00           $70.00
State Of Connecticut, Dept. Of Social Services                          Joseph E. Rodgers/Dso                             0.00
Paid Outside Secured
Home Point Financial Corporation                                        Mtg/Begin September 2019
All 11 U.S.C. § 507 Priority claims will be paid in full over the life of the plan.

Nonstandard Provisions :
The standard language and specific terms contained in the Middle District of Georgia's model Chapter 13 plan and any special provisions added
to the plan or modified plan by the debtor are incorporated by reference.




0.00% will be paid to unclassified unsecured creditors.
If the debtor proposes to pay less than 100% to the unsecured creditors, the debtor will pay 36 monthly payments before becoming eligible for a
discharge. If the case has an applicable commitment period of 60 months, the debtor will pay a minimum of 57 months unless another term is
stated in special provisions before becoming eligible for a discharge.


The Trustee recommends this plan be confirmed as it complies with all of the requirements of 11 U.S.C. Section 1325.

                                                                        EXHIBIT "A"
P.O. Box 1907Case 19-40561   Doc 19   Filed 10/07/19 Entered 10/07/19
                                                                 /s/ Jon 16:40:58
                                                                         DeLoach    Desc Main
Columbus, GA 31902                       Document Page 3 of 3
                                                                  Jon DeLoach, GA Bar No. 217220
Phone (706) 327-4151
ecf@ch13trustee.com
